DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 01/14/2022 has been approved.

EXAMINER’S AMENDMENT
Claims 1-3, 5-7, 9-11, and 13-14 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Nelson D. Runkle (REG. NO. 65,399) on 01/10/2022.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1. (Currently amended) A collaboration device configured to be communicably connected with a robot device that includes a camera, a sensor, and a processor configured to recognize a human face from an image captured by the camera, the collaboration device comprising:
one or more memories storing instructions; and
one or more processors configured to execute the instructions to:
	receive update information generated in response to updates corresponding to a contribution on a specified group in a Social Networking Service;
	when an update corresponding to the contribution has been received, the update , androbot device detects a person by recognizing a face, control the robot device to output the update, and contribute, to the specified group, information based on a response to the update provided by the person after the robot device outputs the update; and 
	when each of the updates that has been received has already been output and the robot device detects the person, generate speech data of an autonomous speech that conveys robot device,
wherein the autonomous speech varies depending on whether or not the autonomous speech is a first speech for at least a predetermined time interval, and
wherein the one or more processors are further configured to execute the instructions to, after the autonomous speech is output by the robot device:
	when the autonomous speech is the first speech for at least the predetermined time interval, generate first text data based on a body temperature of the detected person, the body temperature being acquired using infrared, and output the first text data and the captured image to the specified group based on the recognized face, the autonomous speech indicating a greeting to the person; and
	when the autonomous speech is not the first speech for at least the predetermined time interval, contribute a comment from the person on a status of a different user to the specified group, the autonomous speech indicating the status of the different user.

2. (Currently amended) The collaboration device according to claim 1, wherein 
the robot device is configured to:
	hold face authentication management data in which of a registered face of the person is associated with an identification information of the person; and
	identify the identification information of the person by collating a face captured by the camera with the registered face, and
the one or more processors are further configured to execute the instructions to control the collaboration device to identify a group associated with the identified identification information as a group which first text data is to be contributed to.

3. (Currently amended) The collaboration device according to claim 1, wherein
the robot device is configured to have a conversation with the detected person, and the one or more processors are further configured to execute the instructions to control the collaboration device to contribute contents of the conversation to the specified group.

4. (Canceled)

robot device that includes a camera, a sensor, and a processor configured to recognize a human face from an image captured by the camera, the collaboration method comprising:
receiving update information generated in response to updates corresponding to a contribution on a specified group in a Social Networking Service;
when an update corresponding to the contribution has been received, the update, androbot device detects a person by recognizing a face, controlling the robot device to output the update, and contributing, to the specified group, information based on a response to the update provided by the person after the robot device outputs the update; and 
when each of the updates that has been received has already been output and the robot device detects the person, generating speech data of an autonomous speech that conveys information about an event unrelated to the specified group, and transmitting the generated speech data to the robot device, wherein the autonomous speech varies depending on whether or not the autonomous speech is a first speech for at least a predetermined time interval; 
after the autonomous speech is output by the robot device, when the autonomous speech is the first speech for at least the predetermined time interval, generating first text data based on a body temperature of the detected person, the body temperature being acquired using infrared, and outputting the first text data and the captured image to the specified group based on the recognized face, the autonomous speech indicating a greeting to the person; and
after the autonomous speech is output by the robot device, when the autonomous speech is not the first speech for at least the predetermined time interval, contributing a comment from the person on a status of a different user to the specified group, the autonomous speech indicating the status of the different user.

6. (Currently amended) The collaboration method according to claim 5, wherein the robot device is configured to:
hold face authentication management data in which of a registered face of the person is associated with an identification information of the person; and
identify the identification information of the person by collating a face captured by the camera with the registered face; and
a group associated with the identified identification information as a group which first text data is to be contributed to.

7. (Currently amended) The collaboration method according to claim 5, wherein
the robot device is configured to have a conversation with the detected person, and the collaboration method comprises contributing contents of the conversation to the specified group.

8. (Canceled)

9. (Currently amended) A non-transitory computer-readable storage medium storing a program that causes a computer to execute a collaboration method, the computer being configured to be communicably connected with a robot device that includes a camera, a sensor, and a processor configured to recognize a human face from an image captured by the camera, the collaboration method comprising:
receiving update information generated in response to updates corresponding to a contribution on a specified group in a Social Networking Service;
when an update corresponding to the contribution has been received, the update, androbot device detects a person by recognizing a face, controlling the robot device to output the update, and contributing, to the specified group, information based on a response to the update provided by the person after the robot device outputs the update; and 
when each of the updates that has been received has already been output and the robot device detects the person, generating speech data of an autonomous speech that conveys information about an event unrelated to the specified group, and transmitting the generated speech data to the robot device, wherein the autonomous speech varies depending on whether or not the autonomous speech is a first speech for at least a predetermined time interval; 
after the autonomous speech is output by the robot device, when the autonomous speech is the first speech for at least the predetermined time interval, generating first text data based on a body temperature of the detected person, the body temperature being acquired using infrared, and outputting the first text data and the captured image to the specified group based on the recognized face, the autonomous speech indicating a greeting to the person; and
after the autonomous speech is output by the robot device, when the autonomous speech is not the first speech for at least the predetermined time interval, contributing a comment from the person 

10. (Currently amended) The storage medium according to claim 9, wherein the robot device is configured to:
hold face authentication management data in which of a registered face of the person is associated with an identification information of the person; and
identify the identification information of the person by collating a face captured by the camera with the registered face; and
the collaboration method comprises identifying a group associated with the identified identification information as a group which first text data is to be contributed to.

11. (Currently amended) The storage medium according to claim 9, wherein
the robot device is configured to have a conversation with the detected person, and the collaboration method comprises contributing contents of the conversation to the specified group.

12. (Canceled)

13. (Previously presented) The collaboration device according to claim 1, wherein
the one or more processors are further configured to execute the instructions to contribute the first text data to the specified group when the body temperature is an abnormal temperature.

14. (Previously presented) The collaboration device according to claim 1, wherein the one or more processors are further configured to execute the instructions to:
when a person is not detected by recognizing a face, generate a second text data based on sensed data obtained by sensing a room temperature; and
contribute the second text data to the specified group and output information based on the sensed room temperature.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
1, 5, and 9.
Fu et al. (US 10,555,393 B1) discloses smart security lights connect with a cloud service; the security light has a camera; the security light stores captured video data, analyzes video data to detect people, facial recognition is implemented to classify and recognize visitors; the security light sends the 
Spolin et al. US 205/0094544 A1) discloses a wearable device includes a skin temperature sensor, such as an infrared thermometer; the wearable device can transmit skin temperature to base station for publication on a guardian’s mobile computing device and/or directly to the guardian’s mobile computing device for presentation to the guardian.  Spolin does not explicitly disclose a collaboration 
Lee et al. (US 2010/0010669 A1) discloses the robot can recognize a human face using a camera; when an incoming text or voice message is received by the mobile device, the robot synchronized with the mobile terminal can output the incoming text or voice message in the form of a text or voice speech without user manipulation.  Lee does not explicitly disclose a collaboration device is connected with a robot device, the robot device includes a camera, a sensor, and a processor to recognize a human face .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
01/14/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447